IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41162
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEJANDRO JIMENEZ-SANCHEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-274-1
                      --------------------

                        September 27, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Alejandro Jimenez-Sanchez (Jimenez) argues that the district

court erred by denying his motion to suppress because the facts

presented at the suppression hearing show that Agent O’Riley did

not have a reasonable suspicion that Jimenez was involved in

criminal activity.   In the context of the denial of a motion to

suppress, we review the district court’s factual findings for

clear error and the ultimate conclusion, that the facts supported

a reasonable suspicion sufficient to justify an investigatory


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41162
                                 -2-

stop, de novo.    United States v. Inocencio, 40 F.3d 716, 721 (5th

Cir. 1994).

     A roving Border Patrol agent may stop a vehicle if the

agent’s observations lead him reasonably to suspect that the

occupants of a particular vehicle may be involved in criminal

activity.    See United States v. Brignoni-Ponce, 422 U.S. 873, 881

(1975).    The factors to be taken into account in determining

whether “reasonable suspicion” exists, include: the

characteristics of the area; its proximity to the border; the

usual patterns of traffic on a particular road and previous

experience with alien traffic; information about recent illegal

border crossings; the driver’s behavior; and the vehicle’s

appearance, including the type vehicle, appearance of being

heavily loaded, number of passengers, or passengers’ behavior.

Brignoni-Ponce, 422 U.S. at 884-885.

      The facts articulated by Agent O’Riley show that Jimenez’s

truck was not a vehicle normally in the area, was carrying

unusable welding equipment, and could have been recently altered.

The road on which the stop was made was a known path for

contraband and Jimenez was traveling it at an unusual hour for

workmen.    Finally, a check of the license showed that the truck

was registered to an automobile shop located 100 miles from the

scene.    These facts are specific and were articulated in clear

terms.    The district court did not err in concluding that all of

the specific facts considered together supported the stop.       See

United States v. Aldaco, 168 F.3d 148, 150 (5th Cir. 1999).
                          No. 98-41162
                               -3-

     The government has filed an unopposed motion to substitute

replacement photographs for exhibits missing from the record.

The motion is granted.

     AFFIRMED; MOTION TO SUBSTITUTE GRANTED.